Citation Nr: 0511087	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus claimed to be the result of exposure to Agent Orange 
in service.

2.  Entitlement to service connection for diabetic 
retinopathy and macular edema claimed to be secondary to 
diabetes mellitus.

3.  Entitlement to service connection for end-stage renal 
disease claimed to be secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2005.  A transcript of that hearing 
has been associated with the claims folder.

In January 2005, the veteran submitted a statement indicating 
that he had undergone an amputation affecting the left lower 
extremity due to his diabetes.  The Board accepts this 
statement as a new claim.  It is unclear whether the RO has 
taken any action on this claim.  The matter is therefore 
referred to the RO for the appropriate action.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently diagnosed as having type II 
diabetes mellitus with associated diabetic retinopathy, 
macular edema and end-stage renal disease.

3.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange.


CONCLUSIONS OF LAW

1.  The legal criteria for the establishment of service 
connection for type II diabetes mellitus secondary to Agent 
Orange exposure have been met.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The legal criteria for the establishment of service 
connection for diabetic retinopathy and macular edema as 
being due to or the result of a service-connected disorder 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).  

3.  The legal criteria for the establishment of service 
connection for end-stage renal disease as being due to or the 
result of a service-connected disorder have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In the event any noncompliance is found, the Board emphasizes 
that, given the totally favorable disposition of the appeal, 
such noncompliance is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).    

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the specific time period will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Herbicide exposure is 
presumed if the veteran served in Vietnam from January 9, 
1962 to May 7, 1975, even without diagnosis of a presumptive 
disease, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The 
specified diseases for purposes of the presumption include 
type II diabetes mellitus manifest at any time after service.  
38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  

In addition, a disability maybe service connected if it is 
show to be proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Private and VA medical records confirm that the veteran 
currently has type II diabetes mellitus, as well as diabetic 
retinopathy and macular edema and end-stage renal disease due 
to the diabetes.  He also has diabetic retinopathy, macular 
edema and end-stage renal disease due to his diabetes.  The 
question to be resolved is whether the veteran served in 
Vietnam, and if so, whether diabetes mellitus is the result 
of exposure to herbicides while he served in Vietnam.

Both the RO and the veteran attempted to secure records that 
would document his Vietnam service.  Correspondence from the 
National Personnel Records Center (NPRC) in September 2002 
and March 2004 indicated that it was unable to locate the 
veteran's original service medical and service personnel 
records.  The records had been removed from the file area in 
order to respond to a prior inquiry and were never returned.  
After an extensive search, the NPRC was unable to locate the 
veteran's records.  Thus, it appears that the veteran's 
records were lost while in the control of the NPRC.  

The veteran's DD Form 214 on file shows that he was awarded 
the Vietnam Campaign Medal and the Vietnam Service Medal, but 
does not verify the actual dates of his service in Vietnam.  
However, based on his service dates, it would be reasonable 
to conclude that his Vietnam service occurred during the 
period contemplated by law, which would trigger the 
presumption of Agent Orange exposure.  

The records currently on file clearly show that the veteran's 
last duty assignment was with the 11th Armored Cavalry 
Regiment.  The veteran has submitted a copy of a Health 
Record-Abstract of Service that further showed that he was 
stationed with Headquarters Troop 2, 11th Armored Cavalry 
Regiment, with medical servicing at Aid Station 2, from 
August 1967 to August 1968.  The Board has independently 
verified that the 11th Armored Cavalry Regiment was actually 
stationed in Vietnam during this time.  Therefore, despite 
the lack of official verification of the specific dates of 
the veteran's Vietnam service, the Board is satisfied that 
the veteran had active military service in Vietnam at some 
point between 1967 and August 1968, and can be presumed to 
have been exposed to Agent Orange while in Vietnam.  
38 U.S.C.A. § 5107(b).  

Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board finds that service connection is 
warranted for type II diabetes mellitus due to exposure to 
herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  

Inasmuch as the evidence establishes that the veteran has 
diabetic retinopathy, macular edema and end-stage renal 
disease which have been medically linked to his diabetes, the 
Board concludes that service connection for these disorders 
is also established as being secondary to a service connected 
disability.  38 C.F.R. § 3.310(a).            


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for type II diabetes 
mellitus is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for diabetic 
retinopathy and macular edema is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for end-stage renal 
disease is granted.  




	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


